                                             1   Adam P. Segal, Esq.
                                                 Nevada Bar No. 6120
                                             2   Bryce C. Loveland, Esq.
                                                 Nevada Bar No. 10132
                                             3
                                                 Christopher M. Humes, Esq.
                                             4   Nevada Bar No. 12782
                                                 BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                             5   100 North City Parkway, Suite 1600
                                                 Las Vegas, Nevada 89106-4614
                                             6   Telephone: (702) 382-2101
                                             7   Facsimile: (702) 382-8135
                                                 Email: asegal@bhfs.com
                                             8   Email: bcloveland@bhfs.com
                                                 Email: chumes@bhfs.com
                                             9
                                                 Attorneys for Plaintiff Nevada Resort Association-
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                            10   International Alliance of Theatrical Stage Employees
                                                 and Moving Picture Machine Operators of the United
    100 North City Parkway, Suite 1600




                                            11   States and Canada Local 720 Pension Trust
        Las Vegas, NV 89106-4614




                                            12
              702.382.2101




                                                                           UNITED STATES DISTRICT COURT
                                            13
                                                                                   DISTRICT OF NEVADA
                                            14

                                            15
                                                 NEVADA RESORT ASSOCIATION –                    CASE NO.: 2:19-cv-00499-JAD-DJA
                                            16   INTERNATIONAL ALLIANCE OF
                                                 THEATRICAL STAGE EMPLOYEES
                                            17   AND MOVING PICTURE MACHINE
                                                 OPERATORS OF THE UNITED STATES
                                            18   AND CANADA LOCAL 720 PENSION
                                                 TRUST,                                        STIPULATION AND ORDER TO EXTEND
                                            19                                                 DEADLINE TO FILE OPPOSITIONS TO
                                                                               Plaintiff,      MOTIONS FOR SUMMARY JUDGMENT
                                            20
                                                 vs.
                                            21                                                  [FIRST REQUEST]
                                                 JB VIVA VEGAS, L.P.,
                                            22
                                                                               Defendant.
                                            23

                                            24   JB VIVA VEGAS, L.P.,

                                            25                           Counterclaimant,

                                            26   vs.

                                            27
                                            28
                                                 19795510                                      1
                                                                                  1   NEVADA RESORT ASSOCIATION –
                                                                                      INTERNATIONAL ALLIANCE OF
                                                                                  2   THEATRICAL STAGE EMPLOYEES
                                                                                      AND MOVING PICTURE MACHINE
                                                                                  3   OPERATORS OF THE UNITED STATES
                                                                                      AND CANADA LOCAL 720 PENSION
                                                                                  4   TRUST,

                                                                                  5                               Counterdefendant.

                                                                                  6

                                                                                  7              Plaintiff Nevada Resort Association-International Alliance of Theatrical Stage Employees

                                                                                  8   and Moving Picture Machine Operators of the United States and Canada Local 720 Pension Trust

                                                                                  9   (the “Trust”) and Defendant JB Viva Vegas, L.P. (“JB”) (collectively “the Parties”) hereby
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   stipulate and request an order extending the deadline from October 11, 2019, to October 25, 2019,

                                                                                 11   to file the parties’ respective oppositions to motions for summary judgment.
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12              On July 8, 2019, the Parties jointly submitted a proposed scheduling order requesting a
                                                      702.382.2101




                                                                                 13   special scheduling review, in which the Parties agreed that only dispositive motions were needed

                                                                                 14   in this case. (ECF No. 15.) On July 11, 2019, this Court granted the Parties’ proposed scheduling

                                                                                 15   order and scheduled dispositive motions to be filed by August 26, 2019. (ECF No. 16.)

                                                                                 16              On August 15, 2019, the Parties stipulated and filed their first request to extend the

                                                                                 17   dispositive motion deadline. (ECF No. 21.) The Court granted their request. (ECF No. 22, filed

                                                                                 18   Aug. 19, 2019.) On September 3, 2019, the Parties stipulated and filed a second request to extend

                                                                                 19   the dispositive motion deadline until September 20, 2019. (ECF No. 23). The Court also granted

                                                                                 20   this request. (ECF No. 24, filed Sep. 5, 2019.) On September 20, 2019, the Parties filed their

                                                                                 21   respective Motions for Summary Judgment. (ECF Nos. 25 and 26.)

                                                                                 22              The Parties now respectfully request an extension of two weeks to submit Oppositions and

                                                                                 23   Replies related to the Motions for Summary Judgment. The Parties’ counsel’s professional

                                                                                 24   obligations have been unusually demanding, and some of the obligations were unforeseen.

                                                                                 25   Moreover, MPPAA, the associated withdrawal liability rules and the issues present in this case

                                                                                 26   are notably complex. Both Parties request the extension so to accurately and fully respond to the

                                                                                 27   arguments presented to this Court. While the Parties understand that they have received

                                                                                 28   extensions to the briefing schedule in the past, this case only requires dispositive motions, and the
                                                                                      19795510                                          2
                                                                                  1   Parties therefore agree that neither Party will be prejudiced by the small amount of additional

                                                                                  2   time.

                                                                                  3              The parties therefore jointly and respectfully request that the Court approve the following

                                                                                  4   amended briefing schedule:

                                                                                  5              1.     The Parties shall have until Friday, October 25, 2019, to file oppositions to

                                                                                  6   dispositive motions.

                                                                                  7              2.     The Parties shall have until Friday, November 8, 2019, to file replies in support of

                                                                                  8   dispositive motions.

                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   ///

                                                                                 11
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13

                                                                                 14

                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18   ///

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26
                                                                                      ///
                                                                                 27
                                                                                 28
                                                                                      19795510                                            3
                                                                                  1              This request is not being brought for the purpose of delay, but to enable the Parties enough

                                                                                  2   time to properly brief the numerous issues in this matter for this Court.

                                                                                  3
                                                                                      BROWNSTEIN HYATT FARBER                             AKIN GUMP STRAUSS HAUER & FELD,
                                                                                  4   SCHRECK, LLP                                        LLP
                                                                                  5

                                                                                  6   /s/ Christopher M. Humes                            /s/ Eric Field
                                                                                      Adam P. Segal, Esq.                                 Eric Field, Esq.
                                                                                  7   Bryce C. Loveland, Esq.                             Akin Gump Strauss Hauer & Feld LLP
                                                                                      Christopher M. Humes, Esq.                          2001 K Street N.W.
                                                                                  8   100 North City Parkway, Suite 1600                  Washington, DC 20006
                                                                                  9   Las Vegas, Nevada 89106-4614                        Telephone: (202) 887-4146
                                                                                      Telephone: (702) 382-2101                           Facsimile: (202) 887-4288
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Facsimile: (702) 382-8135                           Email: efield@akingump.com
                                                                                      Email: asegal@bhfs.com
                                                                                 11   Email: bcloveland@bhfs.com
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                      Email: chumes@bhfs.com
                                                                                 12
                                                      702.382.2101




                                                                                 13
                                                                                      Attorneys for Plaintiffs                            Attorneys for Defendant
                                                                                 14

                                                                                 15   Dated: September 27, 2019.                          Dated: September 27, 2019.
                                                                                 16
                                                                                                                                     ORDER
                                                                                 17
                                                                                                 IT IS SO ORDERED.
                                                                                 18

                                                                                 19                                            ________________________________________________
                                                                                                                               UNITED
                                                                                                                               UNITED STATES
                                                                                                                                       STATES DISTRICT/MAGISTRATE
                                                                                                                                                DISTRICT JUDGE          JUDGE
                                                                                 20
                                                                                                                               Dated: September 30, 2019.
                                                                                                                               DATED: ________________________________________
                                                                                 21
                                                                                                                               CASE NO. 2:19-cv-00499-JAD-DJA
                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28
                                                                                      19795510                                            4
